         Case 1:15-cv-12939-LTS Document 843 Filed 11/13/18 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                                  CIVIL ACTION NO.: 1:15-CV-12939-LTS

METROPOLITAN PROPERTY AND                           )
CASUALTY INSURANCE COMPANY, and                     )
THE COMMERCE INSURANCE COMPANY,                     )
     Plaintiffs/Counterclaim Defendants,            )
                                                    )
       v.                                           )
                                                    )
SAVIN HILL FAMILY CHIROPRACTIC, INC.,               )
et als.,                                            )
         Defendants,                                )
                                                    )
       and                                          )
                                                    )
LAW OFFICES OF JEFFREY S. GLASSMAN                  )
LLC,                                                )
          Defendant/Counterclaim Plaintiff.         )

 PLAINTIFFS/DEFENDANTS-IN-COUNTERCLAIM, METROPOLITAN PROPERTY
  AND CASUALTY INSURANCE COMPANY AND THE COMMERCE INSURANCE
COMPANY’S MOTION TO COMPEL RESPONSES TO SUBPOENA DUCES TECUM
BY A NON-PARTY WITNESS, THE KEEPER OF RECORDS, ARBELLA INSURANCE
                 GROUP, PURSUANT TO FED.R.CIV.P. 45


       NOW COME the Plaintiffs/Defendants-in-Counterclaim, Metropolitan Property and

Casualty Insurance Company (“Metropolitan”), and The Commerce Insurance Company

(“Commerce”)(collectively “the Plaintiffs”), by and through their attorneys, McGovern, Houston

& Ganem, P.C., state that having served a Subpoena Duces Tecum, pursuant to Fed.R.Civ.P. 45,

upon the non-party witness, Keeper of Records, Arbella Insurance Group (“Arbella”), on

September 17, 2018, and having received no response to date, respectfully requests that this

Court enter an Order compelling the Keeper Of Records, Arbella Insurance Group, to produce all

documents responsive to the Plaintiffs’ Subpoena Duces Tecum, Pursuant to Rule 45 of the

Federal Rules of Civil Procedure.
         Case 1:15-cv-12939-LTS Document 843 Filed 11/13/18 Page 2 of 3



       WHEREFORE, based on the above-stated reasons and for those set forth more fully in

their contemporaneously filed Memorandum of Law, the Plaintiffs/Defendants-in-Counterclaim,

respectfully request that the Court order, the non-party witness, Arbella Insurance Group, to

produce the documents delineated in Schedule “A” of the Plaintiff’s Rule 45 Subpoena Duces

Tecum and Notice of Taking of Deposition, within twenty (20) days of the Court’s Order, and

any other relief deemed just and proper.



                                             Respectfully submitted,
                                             By the Plaintiffs/Defendants-in-Counterclaim
                                             Metropolitan Property and Casualty
                                             Insurance Company, and
                                             The Commerce Insurance Company,
                                             By their attorneys,

                                             s/Nicholas J. Pompeo
                                             Glenda H. Ganem
                                             BBO No. 564374
                                             gganem@mhg-pc.com
                                             Peter R. Houston
                                             phouston@mhg-pc.com
                                             BBO No. 681915
                                             Nicholas J. Pompeo
                                             npompeo@mhg-pc.com
                                             BBO No. 682361
                                             McGovern, Houston & Ganem, P.C.
                                             21 Merchants Row, 4th Floor
                                             Boston, MA 02109
                                             (617) 723-1444
Dated: 11/13/2018
         Case 1:15-cv-12939-LTS Document 843 Filed 11/13/18 Page 3 of 3



                              CERTIFICATE OF SERVICE

         I, Nicholas Pompeo, attorney for the Plaintiffs, Metropolitan Property and Casualty
Insurance Company and The Commerce Insurance Company, hereby certify that this document,
filed through the ECF system, will be sent electronically to the registered participants as
identified on the Notice of Electronic Filing (NEF) and/or served in compliance with the
Fed.R.Civ.P. The Plaintiffs have served the following individuals who are not ECF filers via
first-class mail, postage pre-paid.

Mr. Tony Ramos                                           Mr. Kenneth Ramos
22 Childs Street, Apt. 2                                 2132 Crane Brook Way
Lynn, MA 01905                                           Peabody, MA 01960

Metro Coach, Inc.                                        Keeper of Records,
c/o Mr. Tony Ramos                                       Arbella Insurance Group
22 Childs Street, Apt. 2                                 1100 Crown Colony Drive,
Lynn, MA 01905                                           Quincy, MA 02269



                                                  /s/ Nicholas Pompeo________


Dated: 11/13/2018
